internal_revenue_service department of the treasury u i l nos washington dc person to contact telephone number refer reply to cc dom fi p plr-108188-98 date apr ia plr-108188 -98 legend z k l m n p qo r ss vv w x z county a bonds b bonds plr-108188-98 bonds d bonds e_bonds f bonds h bonds aa bonds date date date date date date date dear sir or madam this is in response to a letter from your authorized representative requesting a series of rulings on your behalf regarding tax consequences associated with the transactions described below you represent the following set of facts general facts q and i collectively the districts and individually a district are political subdivisions of the state of r created under the laws of r entity to provide health care for residents of county regardless of ability to pay available to the residents of county developed hospital systems to meet their responsibilities under r law and for making health care facilities both q and i have the state legislature of r formed each plr-108188-98 r law provides for cooperation among governmental entities accordingly q and i have signed an interlocal in the state agreement of affiliation the agreement pursuant to state law the agreement provides for the cooperation and coordination of the q and i hospital systems to create an integrated health care delivery system the system the agreement provides for the joint planning coordination management and financing of operations of k admitted to the system to as the controlled entities and individually referred to as a controlled_entity these activities are carried out by and through a newly incorporated entity m the agreement does not provide for the direct sharing of profits or losses among the controlled entities or districts the controlled entities or districts is accomplished through m and any entity subsequently these entities are collectively referred any financial sharing between v s l w x the purpose of the agreement is to provide coordination of patient care services which is expected to reduce unnecessary duplication of resources increase efficiencies and decrease costs to health care consumers provide additional patient access to specialized services improve strategic planning and enhance expertise in the clinical medical educational marketplace planning finance and management services areas will not be implemented until the receipt of favorable letter rulings on all issues for which consideration was requested the agreement s v pursuant to the agreement m has been incorporated to serve the system will include the k and l which are currently subsidiaries x as the parent of the system following entities of i and w subsidiaries of the agreement requires that the governing instruments of each of these entities except x provide that m member of x but x will be subject_to the same requirements as the entities of which m will be the sole member also requires that the governing instruments of ail the controlled entities be amended to provide m with the powers over each controlled_entity specified in the agreement and z which are currently q is and will remain the sole is the sole member be amended to the agreement in addition to the controlled entities q has a subsidiary pb which will not be a controlled_entity corporation was formed to perform services that would otherwise have to be performed by q a nonprofit p the parent the districts will be the sole members of m m has been recognized as an organization described under sec_501 and as a nonprivate foundation under sec_509 to assist the districts in carrying out their duties and responsibilities pursuant to state law and pursuant to the agreement the planning and implementation of all activities by the purposes of m are plr-108188-98 l m must be consistent with the mission statement purposes and principles identified by the districts in the agreement the agreement provides that subject_to the powers reserved to the districts m will support benefit and carry out in accordance with the terms of the agreement some or all of the charitable purposes of the controlled entities by management to the controlled entities including planning directing and establishing policy related to the development and ultimate delivery of health care services by the controlled entities on an integrated cost-effective basis without unnecessary duplication providing overall planning and coordination of the delivery of health care services facilities and programs in districts' respective service areas coordinating the provision of patient care services including the implementation development and improvement of managed care strategies and securing and arranging capital to provide for the operation and implementation of the controlled entities' facilities and programs providing overall under the agreement the board_of directors of m will be the composed of an equal number of commissioners from q andi initial board_of directors of m consists of sixteen members including seven members each of the board_of commissioners of q and i as appointed from time to time by the governor of r and one representative of the medical staff of each of the districts designated by the chief of staff of each medical staff each district will approve the appointment of the representative of the medical staff of that district will be appointed by the district that such director will represent who are employed by to the controlled entities m who represents that district other than a director who is a member of the board_of commissioners of that district with or without cause district must be approved by a simple majority vote of the governing board_of that district elected by m's board_of directors from among a slate of persons that has been approved in writing by the districts or hold an appointment to the medical staff of one or more of each district may remove a director of no more than of the m directors may be physicians any appointment or removal of a director by a or otherwise retained to provide services the president ceo of m must be any additional directors upon creation of m each of the districts must make an upon initial cash capital_contribution to the corporation dissolution of m all of the assets of m remaining after payment of all costs and expenses of such dissolution and after adequate provision has been made for the discharge or assumption of its liabilities will be distributed to q and i to be used exclusively for a public purpose and bylaws of m may not be amended without the approval of the districts the articles of incorporation por plr-108188-98 i q relationship among m and the districts the agreement sets forth certain m actions that must be approved or ratified by the districts subject_to the powers reserved to the districts individually together the districts have the following rights and powers with respect to m a ‘the districts have the power to interpret and change the mission and philosophy of m and approve in advance any change to the mission and philosophy of m and approve any change to the mission and philosophy statement contained in corporate documents of the controlled entities b c e f g h i the districts have the power to ratify the strategic plans for m the districts must approve prior to their adoption the operating and capital budgets of m districts have the power to establish thresholds above which m must seek approval in advance of the expenditures from the districts for budgeted and unbudgeted capital and operating expenditures in addition the the districts have the power to establish limits on m's authority to incur new debt or to approve the’ incurrence of debt by a controlled_entity the districts have the power to establish a policy governing the entry of any entity owned or controlled by m into a joint_venture partnership affiliation or similar relationship with any entity not owned or controlled by m and approving any_action that is inconsistent with that policy m may not enter or permit any of the controlled entities to enter into any such relationship in a manner inconsistent with that policy without the approval of the districts the districts have the power to establish a policy governing the creation or admission of any new controlled_entity in or to the system and approving any_action that is inconsistent with that policy the districts must approve in advance the merger dissolution or consolidation of m and the sale or alienation of all or substantially_all of the assets of m the districts have the power to approve the addition of any new entities as members of the system in addition to any other reporting formats it may choose m must report financial information about the assets and operations of the individual controlled entities on a district by district basis and on a consolidated basis plr-108188 -98 l k the districts have the power to demand an audit of the books_and_records of m and records of m shall be provided to each district a copy of the annual audit of the books through joint action the districts may veto the following actions taken by m i ii iii iv v m's appointment and removal of directors of the controlled entities m's approval of the merger dissolution or consolidation of any controlled_entity or the sale or mortgage of all or substantially_all of the assets of any controlled_entity m's approval of the operating and capital budgets of the controlled entities and m's approval of subsequent changes or to the operating and capital budgets of a controlled_entity m's approval of an expenditure by a controlled_entity that is not contained in controlled entity's approved budget and that is established by m and in excess of any transaction threshold m's approval of the slate from which a controlled entity's board may select the controlled entity's ceo president the districts individually have the following reserved rights and powers with respect to m a b c a each district has the power to appoint directors to m's board to represent that district and to remove such directors with or without cause each district must approve in advance any sale transfer or other alienation of an interest in assets owned by that district or any controlled_entity that was previously a subsidiary of that district each district has the power to ratify or reject recommendations made by m's board which would significantly affect access to appropriate local health care delivery within the geographic boundaries of the district each district has the power to ratify m's approval of any amendments to the corporate documents of that was previously a subsidiary of that district a controlled_entity pun-1o sec_1ee-98 e f g h each district has the power to collect and use district funds for the purposes provided in that district's enabling act as permitted by r law and the covenants of any financing arrangements to which the district is a party each district has the responsibility to comply with the state licensure and federal payment program requirements for each controlled_entity within the district unless such responsibilities are assumed directly by the affected controlled_entity each district has the right to ratify or veto the appointment of the hospital administrators proposed by m for the hospitals of the districts each district has the power to approve and renew operating leases for the controlled entities of the districts in addition each of the districts has the right to take such actions as it pursuant to the agreement it deems necessary to enforce the commitments made to the controlled entities k has been recognized as an organization described under sec_501 and as a nonprivate foundation under sec_509 leases from i and operates an acute care hospital and provides home health care social services dietary counseling and patient and community education k l is a taxable not-for-profit corporation that provides primary care physician services throughout the community articles provide that no part of the net_earnings of l shall inure to the benefit of any private individual l's k and l were organized by i to assist i in carrying out its in addition the articles of duties under state law incorporation of each of these entities either provide or it represented that they will be amended upon receipt of this letter_ruling to provide that upon dissolution the residual assets of each of these entities will be distributed to i to be used exclusively for public purposes entities either provides or it amended upon receipt of this letter_ruling to provide that the sole member of each entity may remove any director from the board_of directors of each entity with or without cause and the president ceo of each entity will be elected or chosen from a slate of persons that has been approved in writing by the president ceo of the sole member is represented that they will be the bylaws of each of these is plr-108188-98 s has been recognized as an organization described under and as a nonprivate foundation under sec_509 s was organized to assist q in carrying out its sec_501 was formed to perform services that would otherwise have to be performed by duties and responsibilities under state law provides staff to q to operate an acute care hospital which includes a trauma center neonatal intensive care unit skilled nursing facility psychiatric facilities and numerous community programs in connection with the transactions described herein it pursuant to which s will lease operate and manage the acute care hospital board_of directors always will be identical to the membership of q's governing body is anticipated that s will enter into an agreement with q dollar_figure's articles of incorporation provide that s's s currently sdollar_figure v has been recognized as exempt from federal_income_tax under sec_501 and as a nonprivate foundation under sec_509 health care related_services to supportive care for terminally ill patients and their families v's purpose is to provide health care services and v provides palliative and w has been recognized as tax-exempt under sec_501 as an organization described in sec_501 and as a nonprivate foundation under sec_509 services that otherwise would have had to perform community preventive care and safety programs and administers locally the state's program that promotes healthy kids w was formed by q to provide w provides x has been recognized as exempt from federal_income_tax xx a nonprofit membership corporation was formed under sec_501 and as a nonprivate foundation under sec_509 by to acquire the assets and business of an existing health_maintenance_organization model health_maintenance_organization serving a broad segment of the population of the district and a neighboring county appoints the board_of x subject_to the restriction that the directors must be subscribers of the health_maintenance_organization and have been for at least six months a federally qualified staff is x has been recognized as an organization described in sec_501 and as a nonprivate foundation under sec_509 operates a nursing home facility y z is a taxable not-for-profit corporation that was formed to assist in carrying out its duties under state law provides primary care physician services throughout the community net_earnings of z may inure to the benefit of any private individual in addition z's articles provide that no part of the 2z s x and p have each received rulings that upon the amendment of their articles and by-laws as represented they rul c b would each meet the criteria of rev ing plr-108188-98 and therefore would be instrumentalities of addition s amendment of their articles and by-laws as represented the respective incomes of each would be excludable from gross_income under sec_115 all of the represented amendments have been made and p have each received rulings that upon the in x s v w x and z were organized by q to assist q in is represented that they will be amended upon carrying out its duties under state law in addition the articles of incorporation of each of these entities either provide or it receipt of this letter_ruling to provide that upon dissolution the residual assets of each of these entities will be distributed to to be used exclusively for public purposes each of these entities either provides or it they will be amended upon receipt of this letter_ruling to provide that the sole member of each entity may remove any director from the board_of directors of each entity with or without cause and the president ceo of each entity will be elected or chosen from a slate of persons that has been approved in writing by the president ceo of the sole member is represented that the bylaws of relationship among m and the controlled entities subject_to the powers reserved to the districts m has the following rights and powers with respect to each of the controlled entities a b c a4 e without the prior approval of m no controlled_entity may adopt an operating or capital budget and each controlled entity's budget must be consistent with the plans developed by m the operating and capital budgets of a controlled_entity in addition m must approve any subsequent changes to without the prior approval of m make an expenditure that is not contained in such controlled entity's approved budget and that is transaction threshold established by m the power to order an audit of any of the controlled entities no controlled_entity may in addition m has in excess of any m must approve by three-fourths majority of m's directors the incurrence of debt by a controlled_entity in excess of threshold amounts established by m m will develop and approve the strategic plans for and implementation of the provision of clinical services clinical research and support systems on an integrated and cost-effective basis which avoids unnecessary duplication m will develop the overall managed care strategy for each controlled_entity negotiate with third party payors on behalf of the m also will be the primary entity to of plr-108188-98 f g h i k controlled entities and will establish all terms and conditions of new or renewed managed care contracts addition m has the power to require each controlled_entity to participate in any managed care contract in m has the power to operate each controlled_entity through a lease or other contractual arrangement m will establish policies governing the creation by any controlled_entity of any new health care service or any new location for the delivery of health care services and the formation and operation of primary care controlled entities within the system controlled_entity that is not consistent with these policies integration or expansion any physician alignment initiatives and any new joint_venture health care services m also must approve any health care service m must approve any_action by a m has the right to appoint and remove with or without cause the members of the boards of directors of each controlled_entity the approval of a simple majority of m's directors representing and a simple majority of m's directors representing i appointment and removal of such directors requires m has the power to adopt uniform human resources policies for the system including position descriptions and compensation ranges adopt such policies for its operations each controlled_entity is required to m may make or direct any controlled_entity to make certain transfers of assets including operating surplus among the controlled entities in the system and m must approve in advance any merger consolidation or dissolution to which any controlled_entity is the sale of all controlled_entity or substantially_all of the assets of any in addition m a party or m must approve by a three-fourths majority of m's board the admission of additional hospitals systems or other entities to the system as controlled entities and will recommend to the districts the merger consolidation dissolution sale or mortgage of substantially_all of the assets of a controlled_entity m also has the right to participate in negotiations involving and must approve participation in any new joint_venture partnership affiliation association system alliance or similar relationship and agreements entered into by a controlled_entity with any entity not owned or controlled by m m has the power to develop approve and revise the mission or vision statement of each controlled_entity plr m n pp m must approve by a three-fourths majority of m's directors any amendments to a controlled entity's corporate documents including its articles and bylaws m has the power to adopt by a three-fourths majority of m's directors resolutions expanding the list of actions by any controlled_entity that need prior approval of m m must approve by a three-fourths majority of its board any sale transfer or other alienation of an interest ina controlled entity's assets that is not in the ordinary course of its business sell transfer or alienate any interest in assets of the controlled entities in the ordinary course of m's business without the requirement for any vote of the directors of the controlled_entity in addition m has the power to if m dissolves or otherwise ceases to be the sole member of a controlled_entity the articles and bylaws of the controlled_entity must be amended to provide that q both will have the same powers with respect to the controlled_entity as held by m before m dissolved or ceased to be the sole member or i previously received rulings you have previously received the following rulings that are relevant to this ruling_request x w u v ss unit as that term is used in revproc_95_48 1995_2_cb_125 sec_1_6033-2 and are relieved from filing form_990 pursuant to and p are affiliates of a governmental execution and implementation of the agreement will not cause m or any controlled_entity that is exempt from income_tax under sec_501 to be engaged in an unrelated_trade_or_business within the meaning of sec_513 the transfer of assets personnel or resources and the performance of activities and services by any party exempt from income_tax under sec_501 for any other party that is exempt under sec_501 pursuant to the agreement will not cause m or any controlled_entity exempt under sec_501 within the meaning of to be engaged in an unrelated_trade_or_business sec_513 o and i's execution of the agreement the the creation of m parties' implementation of the transactions contemplated by the agreement and m's and the controlled entities’ participation in the system will not alone or collectively plr-108188-98 adversely affect the status of any party as exempt from federal_income_tax under sec_501 as described in an organization sec_501 q qualifies as a political_subdivision of the state of r within the meaning of sec_1_103-1 upon amendment of their articles and bylaws s will each meet the criteria of revrul_57_128 and therefore will be instrumentalities of q subdivision of the state of r the amendments to the articles and bylaws of s have been made a political x x and p and p it has been represented that the respective incomes of s gross_income under sec_115 x and p are excludable from the bonds a_ bonds q issued the a bonds on date and used the proceeds deposit funds in a debt advance refund all of an prior to the implementation of the agreement the a bonds togther with other q funds to outstanding issue of revenue bonds service reserve fund and bonds were governmental bonds whose interest was excludable from gross_income under sec_103 after the implementation of the agreement q and s will to be the only direct users of the facilities financed or refinanced with the proceeds of the a bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 pay the costs of issuance of the a and sec_1_141-3 b_ bonds q issued the b bonds on date and used the proceeds a debt service reserve fund finance the acquisition of a togther with other q funds to health_maintenance_organization and certain related assets deposit funds in pay the costs of issuance of the b bonds prior to the implementation of the agreement the b bonds were governmental bonds whose interest was excludable from gross_income under sec_103 implementation of the agreement x will to be the only direct user of the facilities financed with the proceeds of the b bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 and sec_1_141-3 after the and o2 d plr-108188-98 bonds q issued the c bonds on date and used the proceeds advance refund the d bonds deposit funds into a debt service pay the costs of issuance of the c bonds together with other q funds to previously issued by q reserve fund and prior to the implementation of the agreement the bonds were governmental bonds whose interest was excludable from gross_income under sec_103 after the implementation of the agreement q and s will to be the only direct users of the facilities financed or refinanced with the proceeds of the c bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 and sec_1_141-3 e_bonds q issued the e_bonds on date and used the proceeds and currently refund outstanding pay the costs of issuance of the e_bonds deposit funds in a debt service reserve finance the acquisition construction and togther with other q funds to revenue bonds installation of various improvements to the main hospital facilities of q fund the implementation of the agreement the e_bonds were governmental bonds whose interest was excludable from gross_income under after the implementation of the agreement q and s will to be the only direct users of the facilities financed or refinanced with the proceeds of the e_bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 and sec_1_141-3 prior to f_ bonds f bonds were issued by q on date to finance a loan from q the proceeds of that loan were used by p to acquire an to p option and purchase real_estate improvements from unrelated parties that were previously leased by q from those parties prior to the implementation of the agreement the f bonds were governmental bonds whose interest was excludable from gross_income under q financed with the proceeds of the f bonds and no more than five percent of these facilities will be used by other persons whose use would be private_business_use within the meaning of sec_141 p and sdollar_figure will to be the only direct users of the facilities after the implementation of the agreement and sec_1_141-3 h_ bonds on date i issued the h bonds as qualified sec_501 the proceeds of the h bonds were used together with bonds other i funds to finance the cost or reimburse i for the plr cost of capital expenditures_for k including expenditures relating to expansion and renovation of facilities owned by k deposit funds into a debt service reserve fund capitalized_interest with respect to the h bonds and pay the costs of issuance of the h bonds prior to the implementation of the agreement the only users of the facilities financed by the h bonds have been i and k agreement i and k will continue to be the only direct users of the facilities and no more than five percent of these facilities has been or will be used by other persons whose use would be private_business_use within the meaning of sec_1_141-3 after the implementation of the sec_141 and finance aa_ bonds on date i issued the aa bonds as qualified sec_501 the proceeds of the aa bonds were used together with finance the cost or reimburse i for the bonds other i funds to cost of capital expenditures_for facilities owned by k deposit funds into a debt service reserve fund capitalized_interest with respect to the aa bonds and the costs of issuance of the aa bonds implementation of the agreement the only users of the facilities financed by the aa bonds have been i and k implementation of the agreement i and k will continue to be the only direct users of the facilities and no more than five percent of the facilities financed by the aa bonds has been or will be used by other persons whose use would be private_business_use within the meaning of sec_141 and sec_1_141-3 finance prior to the after the pay the a bonds b bonds c bonds e_bonds and f bonds are collectively referred to as the q bonds bonds are collectively referred to as the i bonds ‘the h bonds and aa rulings requested you have requested the following rulings w w and z as represented l and z each will meet the criteria of revrul_57_128 upon implementation of the agreement and upon amendment of the articles and bylaws of l vv and therefore each will be an instrumentality of the districts each of which are political subdivisions of the state of r v m meets the criteria of revrul_57_128 and therefore is an instrumentality of the districts each of which are political subdivisions of the state of r neither the creation of m the districts' execution of the agreement the parties' implementation of the transactions contemplated by the agreement nor m's and the controlled oe plr-108188-98 entities' participation in the system will alone or collectively adversely affect the status of s an instrumentality of one or more governmental units x and p as upon implementation of the agreement and upon amendment of the articles and bylaws of v w and z as represented the respective incomes of each will be excludable from gross_income under sec_115 m's income is excludable under sec_115 neither the creation of m the districts' execution of the agreement the parties' implementation of the transactions contemplated by the agreement nor m's and the controlled entities' participation in the system will affect adversely alone or collectively the exclusion of the income of s and p from gross_income under sec_115 x m is an affiliate of a governmental_unit as that term is used in sec_4 is relieved from filing form_990 pursuant to g of revproc_95_48 1995_2_cb_418 sec_1 of the regulations and sec_3 of rev_proc and the districts' execution of the the creation of m agreement the parties' implementation of the transactions contemplate by the agreement and m's and the controlled entities' participation in the system will not affect adversely alone or collectively the status of p or any tax-exempt_controlled_entity other than k of a governmental_unit as that term is used in sec_4 revproc_95_48 as an affiliate of the execution and implementation of the agreement will not result in the creation of an entity separate from m for federal tax purposes the execution and implementation of the agreement will not result in a change in use of the proceeds of any series of the q bonds that would cause that series of the q bonds to be private_activity_bonds under sec_141 the execution and implementation of the agreement will not result in a change_of use of the proceeds of any series of the i bonds that would cause that series of the i bonds to be other than qualified c bonds under sec_145 of plr-108188-98 instrumentality ruling requests and law and analysis whether the organization under revrul_57_128 the following factors are taken into account to determine whether an entity is an instrumentality of one or more governmental units is used for a governmental purpose and performs a governmental function whether performance of its function is on behalf of one or more states or political subdivisions whether there are any private interests involved or whether the states or political subdivisions involved have the powers and interests of an owner is vested in a public authority or authorities whether express or implied statutory or other authority is necessary for the creation and or use of the instrumentality and whether this authority exists and entity and the source of its operating_expenses whether control and supervision of the organization the degree of financial autonomy of the ruling_request vy w and z each performs a governmental function on behalf entities v l performs a and through its and through each entities' participation in the agreement and under the agreement the districts jointly and equally of q upon its implementation on behalf of i governmental function on behalf of i participation in the agreement upon its implementation on behalf of q the districts are both political subdivisions of the state of r control m formed by i in accordance with state law to assist it in carrying out the duties and responsibilities of the political subdivisions under state law l procedures established by m which is wholly controlled by the districts and policies established by the districts directly accordingly once the agreement is implemented each entity will function on behalf of q and i both political subdivisions of the state of r in addition under the terms of the agreement and must operate in accordance with the policies and and z were formed by q and l was w v w upon implementation of the agreement all four entities will become controlled entities and must conform to all policies established by m as noted above m has control_over the merger consolidation or dissolution haagetes significant expenditures and incurrence of significant new debt of any controlled_entity in addition m has the power to operate each controlled_entity through a lease or other contractual arrangement and m has the right to appoint and remove with or without cause the boards of directors of controlled_entity controlled_entity to make certain transfers of assets including operating surplus among the controlled entities in the system and m m may make or direct any dy plr-108188-98 likewise m must m must approve in advance the sale of all or substantially of the assets of any controlled_entity all approve by a three-fourths majority of its directors any sale transfer or other alienation of an interest in a controlled entity's assets that is not in the ordinary course of its business and m has the power to sell transfer or alienate any interest in assets in the ordinary course of its business without the requirement for any vote of the directors to develop and revise the mission or vision statement of each controlled_entity and m must approve by a three-fourths majority of its directors any amendments to a controlled entity's corporate documents by a three-fourths majority of its directors resolutions expanding the list of actions by any controlled_entity that need prior approval of m finally m has the power to adopt m has the power the articles of incorporation of v w and z either provide a political_subdivision to be used exclusively for public purposes is represented will be amended to provide that upon or it dissolution of each of the corporations all residual assets of the corporation will be distributed to of the state of r it is represented that the articles of incorporation of l will be amended to provide that upon its dissolution all residual assets of the corporation will be distributed to i subdivision of the state of r purposes in addition v is a inurement of its net_earnings to a private individual applied for sec_501 status and its articles of incorporation provide that there will be no inurement of w's net_earnings to any private individual corporations and their articles of incorporation provide that none of their net_earnings will inure to a private individual to be used exclusively for public sec_501 organization with no l and z operate as not-for-profit a political w has it and z have been q may remove any is represented that the by-laws of v w amended or will be amended to provide that director of the respective board_of directors with or without cause and the president or chairman as the case may be each entity will be elected or chosen from a slate of persons that has been approved in writing by the president ceo of q is further represented that the by laws of l have been amended or will be amended to provide that of the respective board_of directors with or without cause and the president or chairman as the case may be will be elected or chosen from a slate of persons that has been approved in writing by the president ceo of i i may remove any director of each entity of it applying the criteria of revrul_57_128 to the facts as represented we conclude that upon amendment of the articles and bylaws of l qualify as instrumentalities of the districts which are both political subdivisions of the state of r and z as represented l w and z will v v w plr ruling_request m was formed in accordance with state law in order to assist the districts have the power the districts must approve significant expenditures the districts in the performance of their duties and responsibilities under state law to appoint and remove all of the directors of m and have significant approval and ratification powers over the actions of m establish limits on m's ability to incur new debt approve the entry of m into a joint_venture partnership affiliation or similar relationship with any entity not owned or controlled by m approve the merger dissolution or consolidation of m and the sale or alienation of all or substantially_all of the assets of m and ratify or reject recommendations made by m's directors which would significantly affect access to appropriate local health care delivery within the geographic boundaries of the districts in addition m must report financial information about the assets and operations of the individual controlled entities to the districts and each of the districts has the right to order an audit of m's books_and_records dissolution of m distributed to the districts to be used exclusively for public purposes inurement of its net_earnings to a private individual all residual assets of the corporation will be sec_501 organization with no in addition m upon is a applying the criteria of revrul_57_128 to the facts as represented we conclude that m qualifies as an instrumentality of the districts which are both political subdivisions of the state of r ruling_request x with respect to s and p neither the creation of m the district's execution of the agreement the implementation of the transactions contemplated by the agreement nor m's and controlled entities' participation in the system will alone or collectively adversely affect the status of s x instrumentality of one or more governmental units participating in the agreement s and p will become partly controlled by m and i and will begin to function in part the benefit of m and i i function on behalf of one or more political subdivisions is an instrumentality of q and and p will continue to a political_subdivision s and p as an because m and i for by is x sec_115 ruling requests and sec_115 provides that gross_income does not include income derived from any public_utility or the exercise of any essential government function and accruing to a state or any political_subdivision of a state revrul_71_589 1971_2_cb_94 provides that the income from property held in trust by a city that was to be used by the city for certain charitable purposes is not subject_to federal_income_tax rul does not explicitly so f although rev plr-108188-98 state the holding in the revenue_ruling means that a determination was made that the income in question was derived from the exercise of an essential_governmental_function and accrued to a political_subdivision within the meaning of sec_115 revrul_71_589 specifically mentions several types of functions that the trust might perform such as support of a hospital schools maintenance of a park or other purposes ordinarily recognized as a municipal function revrul_90_74 1990_2_cb_34 concerns an organization that is formed operated and funded by political subdivisions to pool their casualty risks or other risks arising from their obligations concerning public liability workers'_compensation or employees' health the organization is excluded from gross_income under sec_115 private interests do not participate in the organization or benefit more than incidentally from the organization rul the benefit to the employees of the political subdivisions was excepted as incidental revrul_90_74 states that the income of if in rev ruling_request vy w and z were formed by q to perform services that just as the trust described in revrul_71_589 is otherwise would be performed by purposes viewed as a necessary incident of the power of the state and its political subdivisions vv and z are necessary to q's obligation to provide health care services in the county v an essential_governmental_function within the meaning of sec_115 w and z like the trust described in revrul_71_589 perform in furtherance of its statutory thus w the governing corporate documents of v no funds may accrue to the benefit of any upon liquidation all residual assets of v sec_115 also requires that any income derived from an essential_governmental_function accrue to a state or political_subdivision thereof private party w z will be distributed to q to be used exclusively for public purposes provide that there will be no inurement of the net_earnings of the entity to a private individual for the benefit of q and i retains complete authority in appointing the directors of v articles and bylaws of v complete authority in removing the directors of v that time the respective incomes of v as accruing to the state or a political_subdivision within the meaning of sec_115 and z as represented q will have in addition m which operates w and z will be regarded upon amendment of the and z all w and z and z and at w w w ruling_request m was formed by and i to perform services that otherwise would be performed by q just as the trust described in revrul_71_589 is viewed as a necessary incident of the power of the state and its political subdivisions m is necessary to q and i's obligation to provide in furtherance of its statutory purposes at thus m like the trust plr-108188-98 health care services in the county described in rev function within the meaning of sec_115 rul performs an essential governmental no funds may accrue to the benefit of any sec_115 also requires that any income derived from an essential_governmental_function accrue to a state or political_subdivision thereof private party upon liquidation all residual assets of m will be distributed to and i to be used exclusively for public purposes the governing corporate documents of m provide that there will be no inurement of the net_earnings of the entity to a private individual appointing the directors of m bylaws of m as represented q and i will have complete authority in removing the directors of m will be regarded as accruing to the state or political subdivisions of the state within the meaning of sec_115 in addition q and i retain complete authority in upon amendment of the articles and at that time the income of m ruling_request s x and p have already received rulings that once specified since the receipt of the ruling the represented amendments to their corporate governing documents were made the respective incomes of each would be excludable from income under sec_115 amendments to the corporate governing documents have been made the only changes to their operation and organization are that each entity will no longer be controlled exclusively by q and each entity will no longer operate solely for the benefit of upon implementation of the agreement control of each of the entities will be shared by q as previously discussed and i is wholly owned controlled and are political subdivisions and m operated for the benefit of q and i and p will continue to perform services that otherwise would be performed by governmental entities in furtherance of their statutory purposes will continue to perform an essential_governmental_function within the meaning of x of the net_earnings of the entity to a private individual addition the respective incomes of s be regarded as accruing to the state or a political_subdivision within the meaning of and the governing corporate documents of s and p will continue to provide that there will be no inurement and p will continue to i and m and p in x s x s x accordingly we rule that neither the creation of m the district's execution of the agreement the parties' implementation of the transactions contemplated by the agreement nor m's and the controlled entities' participation in the system will alone or collectively adversely affect the exclusion of the income of s x and p from gross_income under sec_115 affiliate of a governmental_unit ruling requests and sec_6033 generally requires the filing of annual information returns by organizations_exempt_from_taxation under sec_501 op plr-108188-98 sec_6033 provides discretionary exceptions from filing such returns where the secretary determines that such filing is not necessary to the efficient administration of the internal revenue laws sec_1_6033-2 of the regulations delegates authority to the commissioner to relieve any organization or class of organizations from filing the annual information_return in revproc_95_48 1995_2_cb_418 the commissioner exercises discretionary authority to except from filing form_930 any organization which is an affiliate of a governmental_unit revproc_95_48 provides in part that an organization that b c or would be has a ruling or determination_letter from the service which determines its status for certain other purposes of the code sec_170 an affiliate of a governmental_unit an organization that does not have such a letter would nevertheless qualify as an affiliate of a governmental_unit if the service determined based on all the relevant facts and circumstances that the organization was closely affiliated with one or more governmental units and the organization's filing of form_990 was not otherwise necessary to the efficient administration of the internal revenue laws ruling_request m is an affiliate of a governmental_unit as that term is used in sec_4 relieved from filing form_990 pursuant to regulations and sec_3 of revproc_95_48 c b of revproc_95_48 and is sec_1_6033-2 of the ruling_request the creation of m the districts' execution of the agreement the parties' implementation of the transactions contemplate by the agreement and m's and the controlled entities’ participation in the system will not affect adversely alone or collectively the status of p or any tax-exempt_controlled_entity other than k an affiliate of a governmental_unit as that term is used in sec_4 of revproc_95_48 as partnership ruling_request ruling_request the agreement provides for the joint planning coordination management and financing of operations of the various controlled entities agreement does not provide for the direct sharing of profits or losses among the controlled entities or districts sharing between the controlled entities or districts is accomplished through m these activities are carried out by and through m any financial the of plr-108188-98 the execution and implementation of the agreement will not result in the creation of an entity separate from m for federal tax purposes change in use ruling requests and under sec_103 gross_income does not include interest on a state_or_local_bond does not apply to any private_activity_bond unless it qualified_bond under sec_141 qualified bonds include qualified sec_501 bonds sec_103 provides that sec_103 sec_141 provides that is a sec_141 provides that the term private_activity_bond means any bond issued as a part of an issue which meets the private_business_use_test of sec_141 and the private_security_or_payment_test of sec_141 or loan financing test of sec_141 general that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides in which meets the private sec_141 provides in general that an issue meets the private_security_or_payment_test if the payment of the principal of or the interest on more than percent of the proceeds of the issue is under the terms of the issue or any underlying arrangement directly or indirectly a secured_by any interest in property used or to be used for a private_business_use or payments in respect of such property or to be derived from payments whether or not to the b issuer in respect of property or borrowed money used or to be used for a private_business_use sec_141 provides that the term private_business_use for purposes of sec_141 means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit person other than a natural_person is treated as a trade_or_business for this purpose any activity carried on by a sec_1_141-1 provides that a governmental person means a state_or_local_governmental_unit under sec_1_103-1 or any instrumentality of a governmental_unit sec_145 provides that except as otherwise provided in the term qualified_501_c_3_bond means any private_activity_bond issued as a part of an issue if all property which is to be provided by the net_proceeds of the issue is to be owned by a 501_c_3_organization or a governmental_unit and such bond would not be a private_activity_bond if governmental units with respect to their activities that c organizations were treated as plr-108188-98 do not constitute unrelated trades_or_businesses determined by applying sec_513 and paragraphs sec_141 were applied by substituting percent for percent each place it appears and net_proceeds for proceeds each place it appears and of thus the private_activity_bond rules set forth in incorporated by reference in sec_141 are with certain modifications ruling_request once the agreement is implemented and the changes discussed cf revproc_82_26 c b above are made to the organizational documents of the various entities the only entities in the system that are not political subdivisions or instrumentalities will be and z the trade_or_business of an instrumentality is that of the governmental_unit for which it acts more than five percent of the facilities financed by the q bonds have been or will be used by y would be private_business_use within the meaning of and sec_1_141-3 accordingly the use of the facilities by any member of the system will not constitute private_business_use within the meaning of implementation of the agreement by itself does not result in a change in use of the proceeds of the q bonds that would cause that series of the q bonds to be private_activity_bonds under sec_141 sec_141 and the execution and or any other persons whose use sec_141 no z ruling_request the execution and implementation of the agreement will result is k sec_501 organizations political subdivisions and and m and financed a governmental_unit and k and m for the purposes of determining if in instrumentalities using property owned by i by proceeds of the i bonds i are sec_501 organizations the i bonds are qualified c bonds are treated as governmental units with respect to their activities that do not constitute unrelated trades_or_businesses determined by applying sec_513 facilities by the sec_501 organizations in the system is treated as governmental use to the extent their activities are not unrelated trade or businesses the participation in the system by controlled entities that are also sec_501 entities does not cause them to be engaged in an unrelated_trade_or_business within the meaning of asa result use of these facilities by the controlled entities that are also sec_501 entities does not result in private_business_use of the facilities therefore the use of the financed you have received rulings that sec_501 entities sec_513 use of these facilities by the political subdivisions is governmental use and accordingly does not result in private_business_use the trade_or_business of an instrumentality is that plr-108188-98 ys cf revproc_82_26 of the governmental_unit for which it acts as a result use of the facilities by instrumentalities within the system does not result in private_business_use of the facilities you have represented that no more than five percent of the facilities will be used by other persons whose use would be private_business_use within the meaning of sec_1_141-3 sec_141 and accordingly the execution and implementation of the agreement will not result in a change_of use of the proceeds of any series of the i bonds that would cause that series of the i bonds to be other than qualified c bonds under sec_145 based solely upon the representations and information submitted we rule on your requests as follows conclusion w and z as represented l and z each will meet the criteria of revrul_57_128 upon implementation of the agreement and upon amendment of the articles and bylaws of l vv and therefore each will be an instrumentality of the districts each of which are political subdivisions of the state of r v w m meets the criteria of revrul_57_128 and therefore is an instrumentality of the districts each of which are political subdivisions of the state of r the creation of m the districts’ execution of the agreement the parties' implementation of the transactions contemplated by the agreement and m's and the controlled entities' participation in the system will not alone or collectively adversely affect the status of s instrumentality of one or more governmental units and p as an x upon implementation of the agreement and upon amendment of the articles and bylaws of v w and z as represented the respective incomes of each will be excludable from gross_income under sec_115 m's income is excludable under sec_115 the creation of m the districts' execution of the agreement the parties' implementation of the transactions contemplated by the agreement and m's and the controlled entities' participation in the system will not alone or collectively adversely affect the exclusion of the income of s and p from gross_income under sec_115 x is an affiliate of a governmental_unit as that term is m used in sec_4 is relieved from filing form_990 pursuant to proc c b of rev sec_1_6033-2 and fdves vpsrgry tat plr-108188-98 the creation of m the districts' execution of the agreement the parties' implementation of the transactions contemplate by the agreement and m's and the controlled entities' participation in the system will not affect adversely alone or collectively the status of p or any tax-exempt_controlled_entity other than k unit as that term is used in sec_4 of revproc_95_48 as an affiliate of a governmental the execution and implementation of the agreement will not result in the creation of an entity separate from m for federal tax purposes the execution and implementation of the agreement will not result in a change in use of the proceeds of any series of the bonds that would cause that series of the q bonds to be private_activity_bonds under sec_141 the execution and implementation of the agreement will rot result in a change_of use of the proceeds of any series of the i bonds that would cause that series of the i bonds ts be other than qualified c bonds under sec_145 except as specifically stated above no opinion is expressed regarding the consequences of this transaction under any provision of the internal_revenue_code the income_tax regulations or the temporary income_tax regulations expressed regarding whether the provision of physician services by zand z to any qualified user as that term is defined in section dollar_figure of revproc_97_13 i r b facility results in private_business_use of that facility in addition no opinion is expressed regarding whether or nct the implementation and execution of the agreement will result ina violation of the dollar_figure limitation contained in specifically no opinion is with respect to a sec_145 this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be cited as it precedent sincerely yours assistant chief_counsel pinancial institutions products timothy l assistant to the chief branch enclosure copy for sec_6110 purposes ok
